DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 05/29/2022 are acknowledged and have been fully considered. Claims 1, 3-10, 13, 14, 16 and 18 have been amended; claims 11, 19 and 20 have been canceled; no claims have been added or withdrawn. Claims 1-10 and 12-18 are now pending and under consideration. It is noted that the claims filed 05/29/2022 improperly include unlabeled amendments (e.g., see at least claims 9, 10 and 16).
The previous objections to claims 6 and 16 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-7, 9, 10, 12-17, 19 and 20 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1, 3-7, 9, 10, 13, 14 and 16 and the cancellation of claims 19 and 20. The rejections of claims 8 and 18 under 35 U.S.C. 112(b) have been maintained and updated in view of the amendments to the claims, and Applicant’s remarks do not argue against these rejections (e.g., see pages 17-19 of the remarks).

Applicant's arguments on pages 19-22 of the remarks with respect to the rejections of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0048817 to Andersson et al., or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of U.S. Patent Application Publication No. 2018/0195443 to Abei et al. have been fully considered, but they are not persuasive. Specifically, Applicant asserts that an enleaning operation is triggered, in the method of Andersson, if an engine speed difference is less than a minimum threshold OR an enriching operation is triggered, in the method of Andersson, if the engine speed difference is greater than a maximum threshold, but only one of the enleaning operation and the enriching operation can be performed, whereas claim 1 requires performing both of an enleaning operation and an enriching operation.
The examiner respectfully disagrees. Firstly, as noted by the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Andersson in the non-final Office Action mailed 03/03/2022, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process step “reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” would not be performed as part of the method of claim 1 at times including when the conditional phrase “upon receipt of an adaptive-adjustment instruction” is not satisfied during performing of the method of claim 1 (e.g., when no adaptive-adjustment instruction is received during the performing of the method of claim 1), such that the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation. Applicant’s remarks elect to ignore these interpretations by the non-final Office Action. Therefore, it can only be understood that Applicant does not disagree with these interpretations by the non-final Office Action.
As also noted by the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Andersson in the non-final Office Action: Andersson teaches that, for example, in one iteration of a process portion 300 of an adjustment routine (as started at step 212), an air/fuel mixture provided to an internal combustion engine 10 is adjusted from a relatively leaner pre-enrichment air/fuel ratio to a relatively richer post-enrichment air/fuel ratio including until, for example, a post-enrichment engine speed 2 is less than a pre-enrichment engine speed 1 by a first engine speed difference that is greater than zero (e.g., “preset drop value”), such as when the relatively leaner pre-enrichment air/fuel ratio is at engine peak power output or on a rich side of engine peak power output (as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033 of Andersson). Therefore, it is understood that Andersson fully teaches a method including “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value,” as recited by amended independent claim 1 under a broadest reasonable interpretation. 
As also noted by the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Andersson in the non-final Office Action: Andersson teaches that, for example, in another iteration of the process portion 300 of the adjustment routine, the air/fuel mixture provided to the internal combustion engine 10 is adjusted from a relatively richer pre-enleanment air/fuel ratio to a relatively leaner post-enleanment air/fuel ratio including until, for example, a post-enleanment engine speed 2 is less than a pre-enleanment engine speed 1 by a second engine speed difference that is greater than zero, such as when the relatively richer pre-enleanment air/fuel ratio is on a lean side of engine peak power output (as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033 of Andersson). Therefore, it is understood that Andersson fully teaches a method including “increasing the ratio of air to fuel of the engine by a second preset step until a rotational speed after the increase is less than a rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value,” as recited by amended independent claim 1 under a broadest reasonable interpretation. 
As also noted by the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Andersson in the non-final Office Action: Andersson teaches that, for example, a new default air-fuel ratio is determined at step 218, in replacement of an original default air-fuel ratio, in response to the performing of the process portion 300, including in response to enleanment adjustment(s) and enrichment adjustment(s) via the process portion 300, where it is understood that the new default air-fuel ratio is necessarily separated from the original default air-fuel ratio by an offset definable as a “first offset” of a “fuel injection parameter” (as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005, 0013 & 0025-0033 of Andersson). Therefore, it is understood that Andersson fully teaches a method including “determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter,” as recited by amended independent claim 1 under a broadest reasonable interpretation. 

Applicant’s remarks on pages 19-22 completely ignore the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Andersson in view of Abei, only alleging on page 22 of the remarks that:

    PNG
    media_image1.png
    59
    638
    media_image1.png
    Greyscale


Therefore, it can only be understood that Applicant does not disagree with the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Andersson in view of Abei in view of the absence of a response to the rejection. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Andersson in view of Abei has been maintained and only updated in order to sufficiently address the amendments to the claim.

Applicant’s remarks appears to essentially reiterate the arguments against claim 1 via the following statements on page 22 of the remarks:

    PNG
    media_image2.png
    70
    570
    media_image2.png
    Greyscale

The examiner respectfully disagrees for at least the reasons discussed in detail above with respect to claim 1. Therefore, the rejections of claims 2-10 and 12-18 have also been maintained and updated in order to sufficiently address the amendments to the claims.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:
Claim 8 recites “0 revolution per minute” in line 2, which appears to be a misstating of --0 revolutions per minute--.
Claim 18 recites “0 revolution per minute” in line 2, which appears to be a misstating of --0 revolutions per minute--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has been amended to recite “wherein the preset drop value ranges from 0-200 revolutions per minute, and the preset drop value is greater than 0 revolution per minute” in lines 1-2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites a broader recitation “from 0-200 revolutions per minute,” and the claim also recites “greater than 0 revolution per minute” which appears to be a narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. Also, the broader recitation “from 0-200 revolutions per minute” appears to indicate that the value of the “preset drop value” is selectable from a range of 0-200 revolutions per minute, such that the scope of the “preset drop value” includes a value of 0 revolutions per minute; however, it is unclear how exactly a “preset drop value” of 0 revolutions per minute would be properly definable as a “drop value” (e.g., a “preset drop value”) given that 0 revolutions per minute represents zero difference, and therefore no drop.

Claim 18 has been amended to recite “wherein the preset drop value ranges from 0-200 revolutions per minute, and the preset drop value is greater than 0 revolution per minute” in lines 1-2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites a broader recitation “from 0-200 revolutions per minute,” and the claim also recites “greater than 0 revolution per minute” which appears to be a narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. Also, the broader recitation “from 0-200 revolutions per minute” appears to indicate that the value of the “preset drop value” is selectable from a range of 0-200 revolutions per minute, such that the scope of the “preset drop value” includes a value of 0 revolutions per minute; however, it is unclear how exactly a “preset drop value” of 0 revolutions per minute would be properly definable as a “drop value” (e.g., a “preset drop value”) given that 0 revolutions per minute represents zero difference, and therefore no drop.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0048817 to Andersson et al. (hereinafter: “Andersson”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of U.S. Patent Application Publication No. 2018/0195443 to Abei et al. (hereinafter: “Abei”).
With respect to claim 1, Andersson teaches an adaptive-adjustment method for engine operation, wherein the method comprises: upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process step “reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” would not be performed as part of the method of claim 1 at times including when the conditional phrase “upon receipt of an adaptive-adjustment instruction” is not satisfied during performing of the method of claim 1 (e.g., when no adaptive-adjustment instruction is received during the performing of the method of claim 1), such that the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033, in one iteration of a process portion 300 of an adjustment routine (as started at step 212), an air/fuel mixture provided to an internal combustion engine 10 is adjusted from a relatively leaner pre-enrichment air/fuel ratio to a relatively richer post-enrichment air/fuel ratio including until, for example, a post-enrichment engine speed 2 is less than a pre-enrichment engine speed 1 by a first engine speed difference that is greater than zero (e.g., “preset drop value”), such as when the relatively leaner pre-enrichment air/fuel ratio is at engine peak power output or on a rich side of engine peak power output]; increasing the ratio of air to fuel of the engine by a second preset step until a rotational speed after the increase is less than a rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value (as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033, in another iteration of the process portion 300 of the adjustment routine, the air/fuel mixture provided to the internal combustion engine 10 is adjusted from a relatively richer pre-enleanment air/fuel ratio to a relatively leaner post-enleanment air/fuel ratio including until, for example, a post-enleanment engine speed 2 is less than a pre-enleanment engine speed 1 by a second engine speed difference that is greater than zero, such as when the relatively richer pre-enleanment air/fuel ratio is on a lean side of engine peak power output); determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter [as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005, 0013 & 0025-0033, a new default air-fuel ratio is determined at step 218, in replacement of an original default air-fuel ratio, in response to the performing of the process portion 300, including in response to enleanment adjustment(s) and enrichment adjustment(s) via the process portion 300, where it is understood that the new default air-fuel ratio is necessarily separated from the original default air-fuel ratio by an offset definable as a “first offset” of a “fuel injection parameter”; because the control parameter comprises an ignition angle parameter, the control parameter comprises a fuel injection parameter, and the control parameter comprises an ignition angle parameter and a fuel injection parameter are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and it is understood that the claim phrase “wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation by virtue of inclusion of the conditional phrase “when the control parameter comprises both the ignition angle parameter and the fuel injection parameter” and the alternative phrasing of “the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter”]; and controlling the engine at a current time according to at least the first offset (as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0013, 0030, 0033 & 0036-0037, air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio via control of a charge forming device that is, for example, a fuel injector). 
As discussed in detail above, Andersson is understood to teach each and every limitation of the adaptive adjusting method of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not a contingent limitation and does necessarily further limit the adaptive adjusting method of claim 1 AND that Andersson does not fully teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” and/or in such a case where the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not interpreted as a contingent limitation AND Andersson is not interpreted or relied upon to teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value,” it is also noted that Abei teaches an analogous adaptive adjusting method (compare at least Figs. 4 & 5 of Abei with at least Figs. 5 & 6 of Andersson), in which enriching air/fuel ratio is, at least at times, performed during an engine speed test instead of enleaning the air/fuel ratio (as discussed by at least ¶ 0044).
Therefore, even if the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not interpreted as a contingent limitation AND Andersson is not interpreted or relied upon to teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the adaptive adjusting method of Andersson with the teachings of Abei, if even necessary, to include reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value, upon receipt of an adaptive-adjustment instruction, because Abei demonstrates that enrichment control during the engine speed test is merely an alternative to enleanment control during the engine speed test, such that enrichment control is able to be performed in place of enleanment control during the engine speed test at least some of the time. Therefore, it is understood that such a modification, if even necessary, would merely amount to the application of a known technique to a known method (or device) ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).

With respect to claim 8, Andersson (alternatively, Andersson modified supra) teaches the adaptive adjusting method for engine operation of claim 1, wherein the preset drop value ranges from 0-200 revolutions per minute, and the preset drop value is greater than 0 revolution per minute (as discussed by at least ¶ 0032 & 0034-0035; see at least MPEP 2131.03). 

With respect to claim 9, Andersson (alternatively, Andersson modified supra) teaches an adaptive-adjustment device (microcontroller 70; apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024) for engine operation, comprising: means for reducing a ratio of air to fuel of an engine by a first preset step upon receipt of an adaptive-adjustment instruction, until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and a rotational speed after the reduction is greater than a preset drop value; means for increasing the ratio of air to fuel of the engine by a second preset step until a rotational speed after the increase is less than a rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value; means for determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter, wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter; and means for controlling operation of the engine at a current time according to at least the first offset (as discussed in detail above with respect to claim 1, and apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024). 

With respect to claim 10, Andersson (alternatively, Andersson modified supra) teaches an electronic device (70), comprising a memory (78) and a processor (76), wherein the memory stores a computer program (apparent from at least Figs. 4-6 in view of at least ¶ 0024 & 0037), and the processor is configured to execute the computer program to implement an adaptive-adjustment method for engine operation comprising: upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and a rotational speed after the reduction is greater than a preset drop value; increasing the ratio of air to fuel of the engine by a second preset step until a rotational speed after the increase is less than a rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value; determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter, wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter; and controlling the engine at a current time according to at least the first offset (as discussed in detail above with respect to claims 1 and 9, and apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024). 

With respect to claim 18, Andersson (alternatively, Andersson modified supra) modified supra] teaches the electronic device of claim 10, wherein the preset drop value ranges from 0-200 revolutions per minute, and the preset drop value is greater than 0 revolution per minute (as discussed in detail above with respect to claim 8). 

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of U.S. Patent Application Publication No. 2013/0054121 to Casoni et al. (hereinafter: “Casoni”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of Abei, and in view of Casoni.
With respect to claim 2, Andersson (alternatively, Andersson modified supra) teaches the method of claim 1, further comprising: obtaining a reference value of the control parameter of the engine in at least one of a start-up state and a cold engine state [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005 & 0025-0037, the original default air-fuel ratio (e.g., “reference value”) is determined at the start of process 200 at times including when a total engine running time since engine start is below a specified limit (i.e., “Yes” at step 204) (e.g., “start-up state”), including when the internal combustion engine 10 has not yet warmed up from a cold start (e.g., “cold engine state”)]; wherein the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value and the first offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0025, 0030 & 0033-0037, the air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio (e.g., “final value of the control parameter”), which is necessarily a combination of the original default air-fuel ratio and the “first offset”]. 
Andersson appears to lack a clear teaching as to whether the method includes obtaining a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state (because an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state are recited in the alternative, it is sufficient to address one of the claimed alternatives). Therefore, Andersson also appears to lack a clear teaching as to whether the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter.
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include obtaining an offset of a fuel injection parameter, definable as a second offset, in a start-up state that is also a cold engine state, and combining the second offset with the reference value and the first offset into the final value of the fuel injection parameter to beneficially facilitate warming up of the cold engine during the initial warm-up of a cold engine via enrichment correction.

With respect to claim 3, Andersson modified supra teaches the method of claim 2, wherein the obtaining the reference value of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time; and looking up the reference value of the control parameter under the rotational speed and the temperature at the current time (as discussed by at least ¶ 0025 of Andersson); however, Andersson appears to lack a clear teaching as to whether the obtaining the reference value of the control parameter of the engine comprises: obtaining a first table of preset control parameters, wherein the first table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value of the control parameter of the engine; and looking up the reference value of the control parameter under the rotational speed and the temperature at the current time in the first table. 
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the reference value of the control parameter under the rotational speed and the temperature at a current time in the first table using an obtained first table of preset control parameters, wherein the first table comprises correspondence information among a rotational speed of an engine, a temperature of the engine to beneficially facilitate warming up of the cold engine during the initial warm-up of a cold engine via enrichment correction.

With respect to claim 4, Andersson modified supra teaches the method of claim 2, wherein the obtaining the second offset of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time (as discussed by at least ¶ 0025 of Andersson); and detecting whether the engine is in the start-up state at the current time (as discussed in detail above with respect to at least claim 2); however, Andersson appears to lack a clear teaching as to whether the obtaining the second offset of the control parameter of the engine comprises: when it is detected that the engine is in the start-up state at the current time, looking up the offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters, and taking the offset of the control parameter corresponding to the start-up state as the second offset, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state. 
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the second offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters when it is detected that the engine is in the start-up state at the current time, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state, to beneficially aid starting and initial running of the cold engine by wetting an intake manifold wall more quickly for a relatively short number of engine revolutions during the initial warm-up of the cold engine via additional enrichment correction.

With respect to claim 5, Andersson modified supra teaches the method of claim 4, wherein the detecting whether the engine is in the start-up state at the current time comprises: detecting a first number of revolutions from a start of the engine to the current time; judging whether the first number of revolutions is less than a first preset number of revolutions, wherein the first preset number of revolutions represents the number of revolutions required for the engine from the start of the engine to an exit from the start-up state; and when the first number of revolutions is less than the first preset number of revolutions, determining that the engine is in the start-up state at the current time (as depicted by at least Fig. 4 and as discussed by at least ¶ 0025 & 0034-0035 of Andersson). 

With respect to claim 6, Andersson modified supra teaches the method of claim 2, wherein the obtaining the second offset of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time (as discussed by at least ¶ 0025 of Andersson); detecting whether the engine is in the cold engine state at the current time (as discussed in detail above with respect to at least claim 2); however, Andersson appears to lack a clear teaching as to whether the obtaining the second offset of the control parameter of the engine comprises: when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state.
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the second offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters when it is detected that the engine is in the cold engine state at the current time, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state to beneficially aid starting and initial running of the cold engine by wetting an intake manifold wall more quickly for a relatively short number of engine revolutions during the initial warm-up of the cold engine via additional enrichment correction.
 
With respect to claim 7, Andersson modified supra teaches the method of claim 6, wherein the detecting whether the engine is in the cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time (as depicted by at least Fig. 4 and as discussed by at least ¶ 0025 & 0034-0035 of Andersson). 

With respect to claim 12, Andersson modified supra teaches the electronic device of claim 10, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a reference value and a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state; wherein the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter (as discussed in detail above with respect to claim 2). 

With respect to claim 13, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; obtaining a first table of preset control parameters, wherein the first table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value of the control parameter of the engine; and looking up the reference value of the control parameter under the rotational speed and the temperature at the current time in the first table (as discussed in detail above with respect to claim 3). 

With respect to claim 14, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; detecting whether the engine is in the start-up state at the current time; and when it is detected that the engine is in the start-up state at the current time, looking up the offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters, and taking the offset of the control parameter corresponding to the start-up state as the second offset, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state (as discussed in detail above with respect to claim 4). 

With respect to claim 15, Andersson modified supra teaches the electronic device of claim 14, wherein the adaptive-adjustment method for engine operation further comprises: detecting a first number of revolutions from the start of the engine to the current time; judging whether the first number of revolutions is less than a first preset number of revolutions, wherein the first preset number of revolutions represents the number of revolutions required for the engine from the start of the engine to the exit from the start-up state; and when the first number of revolutions is less than the first preset number of revolutions, determining that the engine is in the start-up state at the current time (as discussed in detail above with respect to claim 5). 

With respect to claim 16, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; detecting whether the engine is in the cold engine state at the current time; and when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state (as discussed in detail above with respect to claim 6). 

With respect to claim 17, Andersson modified supra teaches the electronic device of claim 16, wherein the adaptive-adjustment method for engine operation further comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time (as discussed in detail above with respect to claim 7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747